          Case 1:20-cv-03178-LJL Document 130-1 Filed 05/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------
                                                                  :
HC2, INC,                                                         :
                                                                  :          1:20-CV-3178-LJL
                           Plaintiff,                             :
                                                                  :   CERTIFICATION OF VALERIE L.
                  -against-                                       :   WEISS IN SUPPORT OF MOTION
                                                                  :     FOR AN ORDER GRANTING
ANDREW DELANEY,                                                   :   WITHDRAWAL AS COUNSEL FOR
                                                                  :       PLAINTIFF HC2, INC.
                            Defendant.                            :
                                                                  :
---------------------------------------------------------------
         I, Valerie L. Weiss, Esq., hereby certify:

         1.         I am an attorney-at-law and an Associate in the firm of Ogletree, Deakins, Nash,

Smoak & Stewart, P.C., counsel for Plaintiff HC2, Inc. (“Plaintiff”). I submit this certification in

support of my motion to withdraw as counsel for Plaintiff.

         2.         I will be leaving the law firm of Ogletree, Deakins, Nash, Smoak & Stewart,

P.C. effective May 28, 2021.            Ogletree, Deakins, Nash, Smoak & Stewart, P.C. has been

involved in defending the claims brought by Plaintiff and another attorney with the firm, Michael

Nacchio, has entered his appearance and has been actively involved in this litigation.

Accordingly, my withdrawal will not cause any disruption in this matter.

         3.         As required by Local Civil Rule 1.4, I hereby advise the Court that I am not

retaining or charging a lien.

         4.         The Notice of Motion and this Certification in support of the Motion will be

served upon the client at the time of filing.

         5.         I respectfully request that the Court order the withdrawal of Valerie L. Weiss

from the representation of Plaintiff HC2, Inc., terminate my NEFs and no longer send me

docketing notifications via the ECF system.
       Case 1:20-cv-03178-LJL Document 130-1 Filed 05/27/21 Page 2 of 2




      I swear under the penalty of perjury that the foregoing is true and correct.




                                                    By: /Valerie L. Weiss
                                                        Valerie L. Weiss

Dated: May 27, 2021


                                                                                     47283122.1
